[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                Nov. 30, 2009
                                No. 08-14667                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 08-60098-CR-KAM

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

REINALDO ATKINS,
a.k.a. Shamel Teofilo Thomas,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (November 30, 2009)

Before CARNES, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Mauricio Aldazabal, appointed counsel for Reinaldo Atkins in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Atkins’s convictions and

sentences are AFFIRMED.




                                          2